NRS 34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                   barred absent a demonstration of good cause and actual prejudice.     See
                   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                   State specifically pleaded laches, appellant was required to overcome the
                   rebuttable presumption of prejudice. NRS 34.800(2). Appellant made no
                   cogent good cause argument excusing his procedural defaults and failed to
                   overcome the presumption of prejudice to the State. Therefore, we
                   conclude that the district court did not err in denying the petition as
                   procedurally barred and barred by laches. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 3




                                                     Pi


                                                                                    J.
                                                               Cara7
                                                     Parraguirre


                                                                                    J.
                                                     Saitta


                   cc:   Hon. Elissa F. Cadish, District Judge
                         Roy Daniels Moraga
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk


                         3 We deny as moot appellant's motion and request to dismiss the
                   appeal without prejudice.


SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A arleto